AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT Co
                                           SOUTIIBRN DISTRICT OF CALIFORN
              UNITED STATES OF AMERICA                               JUDGMENT IN A
                                                                     (For Revocation of Probation or Su]
                                                                     (For Offenses Committed On or After Novemlie
                                V.
   MARLON ENRIQUE CARDONA-ORELLANA (I)
                                                                        Case Number:        3:19-CR-07177-GPC

                                                                     Scott Pactor
                                                                     Defendant's Attorney
REGISTRATION NO.                 18818-280
•-
THE DEFENDANT:
 1:81 admitted guilt to violation of allegation(s) No.      1

 D was found guilty in violation ofallegation(s) No.
                                                          -----------
Accordin2ly, the court has adjudicated that the defendant is guilty of the following allegation(s):
                                                                                                      after denial of guilty.



Allegation Number                  Nature of Violation
                                   Commission of a Crime - Attempted Unlawful Enny by an Alien and Attempted Reentry of
               I                   Removed Alien.




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Refonn Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      Tannarv 6 2020
                                                                     Dateoflm~~


                                                                     HON. GONZALO P. CURIEL
                                                                     UNITED STATES DISTRICT JUDGE
AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                MARLON ENRIQUE CARDONA-ORELLANA (I)                                      Judgment - Page 2 of 2
CASE NUMBER:              3: 19-CR-07177-GPC

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 8 months with 4 months to run consecutive to 19CRI 781-GPC




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •    at _ _ _ _ _ _ _ _ A.M.                           on
       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

      Defendant delivered on                                            to

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STATES MARSHAL




                                                                                                 3:19-CR-07177-GPC
